UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6512


GEORGE FREDERICK DELANEY,

                Petitioner - Appellant,

          v.

DIRECTOR OF VIRGINIA DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv—00447-CMH-IDD)


Submitted:   September 9, 2015           Decided:   September 11, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Frederick Delaney, Appellant Pro Se.     Richard Carson
Vorhis, Senior Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       George    Frederick         Delaney         seeks   to     appeal       the    district

court’s    order      denying      relief      on    his   28    U.S.C.       § 2254      (2012)

petition.       The order is not appealable unless a circuit justice

or    judge   issues       a    certificate         of   appealability.              28   U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent      “a       substantial      showing         of     the     denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating           that   reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El      v.   Cockrell,         537 U.S. 322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Delaney has not made the requisite showing.                                  Accordingly, we

grant Delaney’s motion to file an amended informal brief, deny a

certificate of appealability, deny leave to proceed in forma

pauperis,       and   dismiss       the     appeal.         We       dispense     with     oral

argument because the facts and legal contentions are adequately

                                               2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3